      -         '-'U.::>t:'   .t:1L-cr-00445-CM D                     --   -   - --
      \                                          ocument 779
                                                                 Filed 01131/20 Page l of 2
I<APLJ\N 1-IECI<ER                       FINI< LLP              350 FIFTH AVENUE          I    SUITE 7110
                                                               NEW
                                                                               NEW YORK 10118

                                                               TEL (212) 763·0883        I FAX (212) 564-0883
                                                               WWW. KAPLANHECKER.COM




                                                                        January 31, 2020


  BYECF

  Honorable Colleen McMahon
  United States District Court
  Southern District of New York
  Daniel Patrick Moynihan Courthouse
  500 Pearl Street, Chamb·ers 2550
  New York, New York 10007

                               Re:   US.A. v. Fernandez et al, 12-cr-445-CM-10

  Dear Chief Judge McMahon:                    l ~ u4 \\_o \{)~
                                                      0
                                                                       w $ C:) rJ     ~.~. ,
         I write with the consent of the Government and the Probation Department to request an
  adjournment of our upcoming Violation of Supervised Release (VOSR) hearing for defendant
  Lamont Robinson, which is currently scheduled for February 6, 2019 at 2:30 pm.

          Procedural History

          We first appeared on this matter in front of Your Honor on September 23, 2019. A
  VOSR hearing in this case was originally scheduled for November 19, 2019. With the consent
  of the Government and the Probation Department, we previously requested two adjournments of
  that hearing, which the Court granted. The hearing was adjourned to February 6, 2019 at 2:30
  pm.

          Request for Adjournment

          Mr. Robinson currently has an open criminal case in Bronx County (#0I086-2019) for
  which the next scheduled appearance is on March 10, 2020. In the interim, Mr. Robinson's
  counsel in the state case is waiting to receive additional discovery and a certificate of compliance
  from the District Attorney in the Bronx pursuant to New York State's recently enacted discovery
  reforms. See N.Y. CPL§ 245. The alleged criminal conduct in the Bronx forms the bases for
  the alleged violations of the conditions of Mr. Robinson's supervised release. With the consent
                      Case 1:12-cr-00445-CM Document 779 Filed 01/31/20 Page 2 of 2
 •   I   ' '...c:
KAPLAN HECKER & FINK LLP                                                                          2

     of the Government and the Probation Department, I am requesting a further adjournment to give
     the parties time to see whether and how the Bronx matter is resolved before we determine next
     steps in this matter. I ask further that Mr. Robinson's current conditions of release remain in
     place until our next appearance.

                                                                       Respectfully submitted,




                                                                       Sean Hecker

     cc:            (by ECF)
                    Kevin Sullivan and Andrew Adams
                    Assistant United States Attorneys

                    Erin Weinrauch
                    United States Probation Officer
